department of-the treasury internal_revenue_service washington d c oe tax exempt ano government entities division date may ong le sau oe ha ag 4g contact person identification_number telephone number ted ly employer_identification_number dear sir or madam we have considered the ruling_request dated date submitted on behalf of m and n by their authorized representatives with respect to a state-wide scholarship program o funded by m and administered by n facts m is a nonprofit corporation formed in under the laws of the state of p itis exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code and is classified as a nonoperating private_foundation under sec_509 of the code n is a nonprofit corporation which is tax exempt under sec_501 of the code itis classified as other than a private_foundation because it is a supporting_organization described in sec_509 of the code n’s exempt_purpose is to benefit perform the functions of and carry out the public purposes of it sec_31 member nonprofit colleges and universities by inter alia conducting and sponsoring workshops publications and other services that promote higher education in the state of p performing research and administering various grant and scholarship programs in m began a collaboration with n and community foundations representing all the counties in the state of p to address a critical problem - p’s consistent ranking near the bottom of the states in the percentage of its residents who hold at least a baccalaureate degree the o program was designed to address this problem at the local level by utilizing the energy ideas and initiatives of community foundations from around p in awarding scholarships to deserving graduates from p high schools who attend a college or university in p and in tracking the early career and life choices of the scholarship recipients the o program challenges community leaders to attack head-on the problem of low educational achievement and to replace it with a culture of hope vision and personal achievement through education for the entire state including some of the smallest poorest and most distressed counties in the nation the o program currently provides recipients with scholarships for full tuition required fees and a special_allocation of up to dollar_figure per year for required books and required equipment for four years of full-time undergraduate study leading to a baccalaureate degree at any p public or private college or university accredited by q for the academic year the o program is open to any p resident who will have graduated by the end of june with a diploma from an accredited p high school and has been accepted to pursue a full-time baccalaureate course of study at an accredited public or private college or university in the state of p m established the o program primarily to raise the level of educational attainment in p by encouraging many of p’s most talented students to attend one of p’s institutions of higher learning the o program complements and builds upon a number of m sponsored initiatives focused on bettering the lives of p residents including r - beginning in m embarked on an ambitious program to support and to develop community foundations in the state of p through five phases of challenge and asset-building grants from m the number of community foundations in p has grown from about a dozen years ago to over community foundations covering all of p’s counties some are multi-county foundations their combined assets estimated at about dollar_figurex when r started are now at approximately dollar_figurex s- at m’s behest community foundations in counties developed strategies to identify and address their areas’ most compelling educational needs and m has awarded dollar_figurex in s grants since year to support these efforts the projects supported through s have included community learning centers early childhood programs classroom and technology upgrades and exciting partnerships with higher education to use college and university resources faculty and students to touch the lives and imaginations of elementary and high school youth around p an underlying theme of the above initiatives as well as with the o program is that the problems facing p and its residents often are best identified and addressed locally with real commitment demonstrated through the financial support time and efforts of those closest to the problems m is convinced that without changes in attitude culture and understanding by p’s citizens and leaders all the money in the world will not bring lasting and sustainable relief from many individual hardships that start with pre-school or the lack thereof and last lifetimes m has seen significant success and promise among the scholarship recipients who were awarded under the prior versions of the o program in the first year of the program community foundations from around the state were invited to identify at least one candidate from each county in p based on population to receive a full tuition scholarship to pursue a baccalaureate degree at any accredited public or private p college or university n received grants from m and administered the o program providing invaluable technical expertise oversight and consistency to the project but just as important the leaders of p community foundations through their direct participation in the scholarship selection process came to realize more directly and tangibly the role that education can piay in isolating local problems and mobilizing resources to improve conditions in their communities you maintain that the scholarships that have been awarded since the o program began have more than fulfilled every expectation of the first group of recipients who entered college’ in the fall of have graduated and most of the remainder are scheduled to graduate this year because of this success m increased the number of scholarships that it would fund per county to at least three based on population so that to date big_number students have received awards only students have left the program to study elsewhere or for other reasons the scholarship awardees attend colleges or universities in every corner of p you have furnished a chart listing the number of scholarship recipients who have attended or are attending each p college or university and the program dollars that have been spent at each school the total scholarship payments for the last five years exceed big_number dollars you have submitted a few sample copies of the hundreds of articles reports and letters documenting how the o program has touched and changed the lives of many people m and n firmly believe that the involvement of local citizens through the community foundations has been critical to finding the right students to receive the scholarships and to furthering the overall objectives of the o program as indicated above the participation of volunteer community leaders through the community foundations has been a major factor in the success of the o program the community foundations provide credibility exposure and local excitement to the process high school students want to represent their counties as m scholarship recipients volunteers who serve as community_foundation directors officers and community members are more engaged than ever helping to identify local students who may get the opportunity to attend a college or university in their home state and who may have more incentive to use that education in future careers closer to home the community foundations are also indispensable in maintaining contact with the awardees after graduation to determine if the program has any impact on the brain drain whereby p’s top graduates often go elsewhere to live and work the ability to follow the individuals who benefit from the scholarships is a critical tool in gauging the effectiveness of the o program recent changes in the law governing excess_benefit transactions with the disqualified persons of a public charity such as a community_foundation and corresponding regulations have cast a disturbing cloud over the involvement of the community foundations in identifying nominees to receive the o program scholarships in several counties dedicated community volunteers have resigned from positions on the boards and committees of their community foundations because they fear that the excess_benefit_transaction restrictions of code sec_4958 and the general private benefit limitations of sec_501 might disqualify their children grandchildren or other relatives from consideration as nominees to n for scholarships regardless of the degree of their personal involvement in the identification of potential scholarship recipients in light of the foregoing m and n have reconfigured the o program with respect to the community_foundation nominating process to prevent even the possibility of the abuses that the excess_benefit_transaction and private benefit rules are designed to proscribe you describe the o program planned for the upcoming school year as follows m provides grants to n to pay the scholarships and for the costs of administration follow- up and research relating to the program n collaborates with eligible community foundations in p each of which must be exempt from federal_income_tax under sec_509 sec_509 or sec_509 to nominate monitor and maintain contact with scholarship recipients in many cases proposed scholarship recipients will be nominated and their names submitted to n by the board_of directors of a community_foundation or a separate nominating committee created by the community_foundation n maintains its own selection committee which makes final selections of scholarship recipients or recommends recipients for ultimate approval by n’s board_of directors in addition n is charged with making the appropriate scholarship payments to the colleges and universities that the recipients attend making special administrative and promotional grants to community foundations eg to cover the costs of the local nomination process paying book and equipment allocations to the scholarship recipients and providing administrative services for the program n is authorized to award scholarships to any or all nominees that are identified by community foundations provided that the procedures utilized by the community foundations are consistent with applicable law and the overall goals of the o program the scholarship nomination criteria and procedures are developed by each community_foundation and submitted to n for approval in some cases nominations are based on objective criteria such as the identification of the three graduating seniors with the highest grade point average in a particular county and who pian to attend a p college or university in other cases the community_foundation considers subjective criteria such as an evaluation of written essays community service activities and or personal interviews but in all instances scholarship recipients are finally chosen by n whenever a community foundation’s pool of potential scholarship nominees includes a family_member including spouse brothers and sisters by whole or half blood ancestors children grandchildren and great grandchildren referred to hereinafter as a relative of a -6200332019 community foundation’s director officer or nominating committee member at the time of nomination n requires the recusal of such director officer or nominating committee member from the entire scholarship nominating process for that pool including all meetings discussions debates and votes regarding nominations n also requires the community_foundation to document such recusal in all cases the sole and exclusive authority to make final scholarship selections from the nominations submitted by community foundations remains with n individuals who are or within the past five years have been directors officers or selection committee members of n as well as the relatives of such individuals are ineligible to receive scholarships under the program each community_foundation is expected to assist n with the ongoing administration of the o program by providing to n all scholarship application forms and proposed scholarship nomination criteria and procedures maintaining annual contact with each scholarship recipient nominated by the community_foundation while he or she is in college reporting to n on the academic progress of each such recipient each year conducting an annuai follow-up with each such recipient for at least ten years after graduation and reporting to n on the progress of each such recipient annually for at least ten years after graduation at all times n will be responsible for the overall administration and proper use of the grant funds provided by m for the o program each year n makes final scholarship selections and notifies m of the total amount of scholarship funds needed for the o program in the coming academic year general administration and financial aspects of the program finally n reports to m on the progress of the scholarship recipients and the the various features of the o program described above including the recusal requirements for community_foundation directors officers and nominating committee members whose relatives are eligible for scholarships will be referred to as the program guidelines rulings requested grants made by m to n constitute qualifying distributions under sec_4942 of the code to fund scholarships pursuant to the program guidelines grants made by m to n to fund scholarships under the program guidelines do not constitute taxable_expenditures under either sec_4945 or sec_4945 of the code law sec_4942 of the code imposes on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year sec_4942 defines the term undistributed_income as the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 of the code provides that the term distributable_amount means with respect to any foundation for any taxable_year an amount equal to the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code defines a qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations defines the term qualifying_distribution in relevant part to mean any amount including program related investments and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in code sec_170 or sec_170 other than any contribution to a private_foundation which is not an operating_foundation or to an organization controlled directly or indirectly by the contributing private_foundation or one or more disqualified persons with respect to such foundation sec_170 of the code defines the term charitable_contribution to include a _ contribution to or for_the_use_of a corporation trust or any community chest fund or foundation organized and operated exclusively for charitable educational or other specified purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable educational or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and which does not engage in proscribed legislative or political activities sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in code sec_501 in its generally accepted legal sense and includes the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational includes the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community example is an organization such as a primary or secondary school a college or a professional or trade school which has a regularly scheduled curriculum a regular faculty and a regularly enrolled body of students in attendance at a place where the educational activities are regularly carried‘on revrul_69_257 1969_1_cb_151 holds that a nonprofit organization formed and operated to award academic scholarships to students for college and university studies qualifies for tax exemption under sec_501 of the code the ruling emphasizes that the selection of scholarship recipients on the basis of scholastic ability irrespective of financial need does not preclude tax exempt status under sec_501 - revrul_56_403 1956_2_cb_307 holds that the awarding of scholarships by a foundation solely to undergraduate members of a designated fraternity will not preclude it from qualification under sec_501 of the code as an educational_organization the ruling notes that the limitation of scholarships to a particular group does not vitiate tax exemption because there is no specific designation of persons eligible for scholarships and the purposes of the foundation are not so personal private or selfish in nature as to lack the elements of public usefulness and benefit which are required of organizations qualifying for exemption under sec_501 of the code sec_4945 and sec_4945 of the code impose excise_taxes to be paid_by a private_foundation that makes a taxable_expenditure as defined in sec_4945 sec_4945 and sec_4945 of the code impose excise_taxes to be paid_by a foundation_manager who agrees to the foundation’s making of an expenditure knowing that it is a taxable_expenditure unless such agreement is not willful and is due to reasonable_cause sec_4945 of the code defines the term taxable_expenditure to include any amount_paid by a private_foundation to another organization unless i such organization is described in code sec_509 or is an exempt_operating_foundation or ii the private_foundation exercises expenditure_responsibility with respect to the amount_paid in accordance with sec_4945 sec_4945 of the code defines the term taxable_expenditure to mean any amount_paid or incurred by a private_foundation for other than the exempt purposes described in code sec_170 sec_53_4945-5 of the regulations defines the term taxable_expenditure generally to include any amount_paid by a private_foundation as a grant to an organization other than an organization described in code sec_509 sec_509 or sec_509 unless the private_foundation exercises expenditure_responsibility with respect to the grant sec_53_4945-6 of the regulations defines the term taxable_expenditure to include any amount_paid or incurred by a private_foundation for any purpose other than one specified in code sec_170 sec_53_4945-5 of the regulations provides that a grant by a private_foundation to a grantee organization which the grantee organization uses to make payments to another organization the secondary grantee shall not be regarded as a grant by the private_foundation to the secondary grantee if the foundation does not earmark the use of the grant for any named secondary grantee and there does not exist an agreement oral or written whereby such grantor foundation may cause the selection of the secondary grantee by the organization to which it has given the grant a grant described herein shall not be regarded as a grant by the foundation to the secondary grantee even though such foundation has reason to believe that certain organizations would derive benefits from such grants so long as the original grantee organization exercises control in fact over the selection process and actually makes the selection completely independent of the private_foundation sec_53_4945-6 of the regulations provides in part that funds used in furtherance of purposes described in sec_170 of the code ordinarily will not be treated as taxable_expenditures under sec_4945 sec_53_4945-6 of the regulations provides that the term taxable_expenditure does not include payments which constitute qualifying distributions under code sec_4942 g9 analysis a private foundation’s expenditures will be treated as qualifying distributions under code sec_4942 only if they are made to further religious charitable educational or other purposes stated in sec_170 these purposes which are also stated in sec_501 include the advancement of education which is defined as a charitable purpose in sec_1_501_c_3_-1 of the regulations the advancement of education may be accomplished by the awarding of academic scholarships to students for use in attending a college or university see the holdings in rev ruls and cited above the o program provides p residents with four-year scholarships covering the cost of tuition fees and required books and equipment in full-time programs of undergraduate study leading to baccalaureate degrees at accredited colleges and universities public or private in the state of p these scholarships advance education and therefore further a charitable purpose within the meaning of code sec_170 and sec_501 see sec_4 c -1 d of the regulations and the two revenue rulings cited in the previous paragraph relatives of a community foundation's current or former directors officers or nominating committee members who receive scholarships pursuant to the program guidelines will receive any such scholarships solely as members of the broad charitable_class benefited by the o program whenever a community foundation's pool of potential scholarship nominees includes a relative of any director officer or nominating committee member n requires the recusal of such director officer or nominating committee member from the entire nominating process for furthermore n is a public charity that is not controlled by m or by that pool as detailed above any disqualified persons with respect to m accordingly scholarships awarded to such relatives pursuant to the program guidelines serve charitable and educational_purposes as do all other scholarships awarded under the o program therefore m’s disbursements to support the o program should be treated as qualifying distributions under sec_4942 of the code n is not a private_foundation because it is a supporting_organization described in sec_509 of the code n uses its grants from m under the o program to award scholarships in collaboration with p community foundations and to administer the o program inasmuch as the community foundations act in a nominating capacity only m’s grants to n should not be regarded as earmarked grants to the community foundations n exercises complete and independent control of the scholarship selection process and actually makes such selections completely independent of m and the community foundations see sec_53_4945-5 of the regulations moreover m does not earmark its grants to n for use by specific community foundations or individual scholarship recipients and no agreement exists whereby m may cause n to select secondary grantees accordingly m’s grants to n do not constitute taxable_expenditures under sec_4945 a payment by a private_foundation that constitutes a qualifying_distribution under sec_4942 of the code ordinarily will not be treated as a taxable_expenditure by the foundation under sec_4945 see sec_53_4945-6 of the regulations as set forth in the analysis under sec_4942 m’s grants to n further charitable and educational_purposes and therefore constitute qualifying distributions under sec_4942 consequently such grants do not constitute taxable_expenditures under sec_4945 rulings grants made by m to fund scholarships for the o program pursuant to the program guidelines constitute qualifying distributions under sec_4942 of the code grants made by m to n to fund scholarships for the o program pursuant to the program guidelines do not constitute taxable_expenditures under either sec_4945 or sec_4945 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon m’s tax status should be reported to the the mailing address is internal_revenue_service te_ge customer service fax exempt and government entities te_ge customer service office the telephone number there is - we are sending a copy of this ruling to the e ge customer service office because this letter could help resolve any questions about m’s tax status you should keep it with your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter -10- this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely ara tel v back gerald v sack manager exempt_organizations technical group
